NRS 338.141 and seeking to compel rejection of those bids. TCID filed a
                motion to dismiss the writ petition, which the district court granted upon
                determining that the Union and Maciel lacked standing and that the bid
                was properly awarded to A&K Earthmover.
                             The Union and Maciel appeal, contending that they have
                standing because Union employees, including Maciel, would likely have
                been employed on the project if noncompliant bids were rejected and the
                only responsive bidder, with whom the Union has a collective bargaining
                agreement, were chosen instead. The Union and Maciel also point out
                that the public works statutes are intended to promote the public's
                interest in securing competition, preserving public funds, and protecting
                against corruption. They argue that, as citizens and taxpayers who would
                likely have benefitted from K.G. Walters' selection as the responsive
                bidder, they should be allowed to pursue the public's interest in ensuring
                that the public works statutes are strictly complied with here. TCID
                disagrees, noting that the project has been completed and arguing that
                neither the Union nor Maciel would be directly benefitted by the issuance
                of the writ, and that they are not proper parties to pursue any remedy on
                the public's behalf. We agree with TCID and conclude that the district
                court did not err.
                The Union and Maciel lack standing
                            A writ of mandamus is available to compel a legal duty to act.
                NRS 34.160. A writ of prohibition is available to arrest the exercise of
                extra-jurisdictional judicial functions. NRS 34.320. To obtain either type
                of writ relief, however, petitioners must demonstrate that they are
                beneficially interested in the relief sought.   Heller v. Legislature of Nev.,



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1941A
                  120 Nev. 456, 460-61, 93 P.3d 746, 749 (2004); see NRS 34.170; NRS
                  34.330. Beneficial interest exists when the petitioners have a "direct and
                  substantial interest that falls within the zone of interests to be protected
                  by the legal duty asserted.'     Heller, 120 Nev. at 461, 93 P.3d at 749
                  (quoting LindeIli v. Town of San AnseImo, 4 Cal. Rptr. 3d 453, 461 (Ct.
                  App. 2003)). In other words, "the writ must be denied if the petitioner will
                  gain no direct benefit from its issuance and suffer no direct detriment if it
                  is denied." Id. (quoting Waste Mgmt. of Alameda Cnty., Inc. v. Cnty. of
                  Alameda, 94 Cal. Rptr. 2d 740, 747 (Ct. App. 2000), disapproved of on
                  other grounds by Save the Plastic Bag Coal. v. City of Manhattan Beach,
                  254 P.3d 1005, 1013 (Cal. 2011)). Although we typically review district
                  court orders denying writ relief for abuse of discretion, whether the Union
                  and Maciel have standing is a question of law, Arguello v. Sunset Station,
                  Inc., 127 Nev. , 252 P.3d 206, 208 (2011), which we review de novo.
                  Clark Cnty. v. S. Nev. Health Dist., 128 Nev.       „ 289 P.3d 212, 218
                  (2012).
                              The Union and Maciel argue that they had standing because
                  the potential for employment of Union workers gave them a beneficial
                  interest in the enforcement of NRS 338.141. But this is a speculative,
                  rather than direct and substantial interest. And it is derivative of the
                  prime contractor's interest in being awarded the public works contract, an
                  interest which the contractor itself has decided not to pursue. Moreover,
                  the purported benefit of Maciel's and the Union members' future
                  employment is beyond NRS 338.141's zone of interests. Bidding statutes,
                  such as NRS 338.141, do not seek to serve subcontractors or union




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    ea
                members who desire employment. They protect the public by promoting
                competition, preserving public funds, and preventing corruption.      Gulf Oil
                Corp. v. Clark Cnty., 94 Nev. 116, 118-19, 575 P.2d 1332, 1333 (1978).
                Accordingly, with regard to potential employment, the Union and Maciel
                have demonstrated no beneficial interest in personally obtaining writ
                relief here.
                               Although the Union and Maciel argue that they should be
                allowed to pursue this matter on behalf of the public's interest in
                promoting fair competition and preserving taxpayer funds, we have
                recognized standing to obtain relief on behalf of the public only in limited
                circumstances.     See, e.g., Citizens for Cold Springs v. City of Reno,   125
                Nev. 625, 629-32, 218 P.3d 847, 849-52 (2009) (providing that citizens had
                standing to challenge a land annexation under NRS 268.668 because the
                statute provided that "any person ... claiming to be adversely affected" by
                an annexation can challenge it); State Bar of Nev. v. List, 97 Nev. 367, 368,
                632 P.2d 341, 342 (1981) (allowing citizens to challenge the governor's
                failure to comply with the law); City of Las Vegas v. Cragin Indus., Inc., 86
                Nev. 933, 935-37, 939-40, 478 P.2d 585, 587-88, 589 (1970) (recognizing
                citizens' taxpayer standing to challenge the placement of above-ground
                electrical wires within their taxing district), disapproved of on other
                grounds by Sandy Valley Assocs. v. Sky Ranch Estates Owners Ass'n,         117
                Nev. 948, 955-56 n.7, 35 P.3d 964, 969 n.7 (2001), abrogated by Horgan v.
                Felton, 123 Nev. 577, 586, 170 P.3d 982, 988 (2007); Blanding v. City of
                Las Vegas,      52 Nev. 52, 74, 280 P. 644, 650 (1929) ("A taxpayer
                cannot .. . maintain [an action] where he has not sustained or is not




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A
                threatened with any injury peculiar to himself as distinguished from the
                public generally . ."); State ex rel. Piper v. Gracey, 11 Nev. 223, 230
                (1876) (discussing citizen standing in dicta but finding that the petitioners
                had a direct and substantial interest in the relief sought).
                            While the Union and Maciel contend that their rights as
                citizens and taxpayers were adversely affected by virtue of the project
                being awarded to A&K Earthmovers, whose bid allegedly did not comply
                with NRS 338.141(1)-(3), they neither sufficiently show how such rights
                were actually harmed nor address the existence of the conditions that
                would have triggered the various requirements for a bid to include the
                specific information that NRS 334.141(1)-(3) mandates.             See NRS
                334.141(1)-(3) (2011) (amended 2013) (requiring bids to contain certain
                information when particular conditions exist). Nor do they persuade us
                that a decision by this court could impact such rights given the fact that
                this dispute concerns a statute that has since been amended,        see 2013
                Nev. Stat., ch. 487, § 6, at 2970-71, and a project that has been completed
                by a bidder whose bid identified that it would "be performing the [w]ork
                under this [c]ontract."
                            Despite the Union's and Maciel's argument that redress is
                unavailable if they are not allowed to challenge the award, that is so only
                because the parties allowed to bring a challenge by NRS 338.142 have not
                done so, not because there is no means to do so at all. As a result, we
                conclude that the circumstances do not warrant the recognition of
                standing.




SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1907A
                             Accordingly, we conclude that the district court did not err in
                  determining that the Union and Maciel lacked standing.' Thus, we
                             ORDER the judgment of the district court AFFIRMED.




                                                                  , C.J.
                                         Gibbons




                                                              Hardesty




                                                              Saitta




                  cc:   Hon. William Rogers, District Judge
                        Laurie A. Yott, Settlement Judge
                        Michael E. Langton
                        Rands & South
                        Third District Court Clerk



                        'We have considered the remaining contentions on appeal and
                  conclude that they lack merit. Although we directed the parties to show
                  cause why this appeal should not be dismissed as moot and to address
                  whether an exception to the mootness doctrine applies, we need not reach
                  those issues, given our conclusion that the Union and Maciel lack
                  standing.



SUPREME COURT
      OF
    NEVADA
                                                      6
(C) 1947T MeT19